UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2339



SHAZADI MALIK,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster General,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-1728-A)


Submitted:   May 31, 2000             Decided:   September 14, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond William Konan, R.W. KONAN & ASSOCIATES, Falls Church,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
Gary K. Springstead, Assistant United States Attorney, Alexandria,
Virginia; R. Andrew German, Managing Counsel, Stephan J. Boardman,
UNITED STATES POSTAL SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shazadi Malik appeals the district court’s order granting the

Defendant’s motion for summary judgment on her complaint alleging

national origin discrimination and retaliation.    We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court. See Malik v. Henderson, No. CA-98-1728-A (E.D. Va. Sept. 7,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
September 3, 1999, the district court’s records show that it was
entered on the docket sheet on September 7, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2